Citation Nr: 1546745	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  15-06 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, bipolar depression, and generalized anxiety disorder, to include as due to military sexual trauma (MST).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel





INTRODUCTION

The Veteran had active duty from July to August 1977.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in October 2015.  A transcript of that hearing is of record.  

The Veteran's psychiatric claim on appeal was characterized as claims of service connection for PTSD and depression.  However, the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD or depression, as he also has diagnoses of bipolar depression and generalized anxiety disorder.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disability, to include PTSD, depression, bipolar depression, and generalized anxiety disorder.  As such, the Board has reframed the issue on appeal, as reflected above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that he has a psychiatric disability as a result of traumatic in-
service events.  Specifically, the Veteran contends that he was punched and kicked in the groin and stomach repeatedly by a superior officer while in active service, and was beaten by other recruits on orders from said superior officer.  The Veteran has related that he attempted suicide while in active service as a result of the ongoing assaults.  The Veteran's service treatment records (STRs) confirm a suicide attempt.

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002). 

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 -52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2015). 

However, the regulation above, which lessens the evidentiary burden on claimants who allege entitlement to service connection for PTSD based on a stressor related to the Veteran's fear of hostile military or terrorist activity, is not applicable to a claim for PTSD based on MST in cases involving a claimant's bare assertion that his or her stressors were related to a fear of hostile military activity.  See Acevedo v. Shinseki, 25 Vet.App. 286 (2012).  It was further noted that, to establish occurrence, an adequate medical report must rest on correct facts and reasoned medical judgment. MST is a form of in-service personal assault, which is addressed in 38 C.F.R. § 3.304(f)(5).

Additionally, if a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2015). 

The Veteran's VA treatment records show that he has current diagnoses of PTSD, depression, bipolar depression, and generalized anxiety disorder.  

Here, the Board notes that the RO has already conceded the occurrence of the Veteran's claimed stressor (the assaults) in its August 2014 rating decision.

As such, the only remaining question is whether the Veteran's current psychiatric disability is the result of his in-service stressor.  

The Veteran's STRs show that he was referred for a psychiatric evaluation on August 10, 1977, and noted that he "attempted suicide with intent to cut wrists.  Patient was stopped before lacerations were commenced."  An August 22, 1977, psychiatric evaluation placed him on trial duty due to the attempted suicide.  On August 24, 1977, he was not recommended for enlistment due to unsuitability (personality disorder).  His psychiatric disorder was deemed preexisting and not worsened by service.  

The physician opined that the Veteran was "of borderline intellectual function (close to qualifying as "mentally retarded").

The Veteran's July 1977 entrance medical examination shows that he endorsed "depression or excessive worry" and "nervous trouble of any sort."  The examiner added notes to the examination, two of which read "becomes tense in crowds" and "saw psychiatrist 2-3 years ago for 3 weeks - family problems."  A vision examination noted that the Veteran had a head injury "2 years ago" and had "trouble with vision and learning."   

The Veteran underwent a VA examination in July 2014 to determine the etiology of his psychiatric disability.  The Board finds this examination inadequate.  The examiner reported that the Veteran only had a diagnosis of an unspecified personality disorder, and opined that the unspecified personality disorder was not related to the Veteran's active service.  This is despite the fact that the examiner noted that the Veteran had diagnoses of PTSD and depression.  The examiner also related that the Veteran did not meet the DSM-V criteria for a PTSD diagnosis.  In addition, the examiner noted that the Veteran has below-average mental functions which are not related to his active service - this does not answer whether the Veteran's diagnostic psychiatric disability (which is separate and independent from his intelligence level) is related to his service.  As such, the VA examination is not consistent internally, and not consistent with the evidence of record.         

Based on the inadequacy of the VA examination, and on the fact that the examiner who performed it was apparently separated from VA due to customer complaints, the Veteran should be afforded a new VA examination with a new examiner aimed at determining the etiology of his acquired psychiatric disability(ies). 

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Schedule the Veteran for a VA psychiatric examination with an examiner other than the one who previously examined him.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner is directed to assume that the 1977 assaults occurred as the Veteran described them, as the RO has already conceded them as stressors.  The examiner should respond to the following:

a) Confirm the existence of any current acquired psychiatric disabilities (if any), making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders criteria of the American Psychiatric Association for respective diagnoses, including PTSD, depression, bipolar depression, and/or a generalized anxiety disorder, to include as due to military sexual trauma (MST).

b) For every psychiatric disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service, to include his conceded in-service assaults.

c) In addition, for every psychiatric disability diagnosed that, in the examiner's opinion, pre-existed the Veteran's active service, opine whether it is at least as likely as not (a 50 percent or better probability) that the disability was aggravated by the Veteran's active service. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Here, the examiner should consider the Veteran's documented 1977 in-service suicide attempt.

2. Then, readjudicate the claims.  If the benefits sought on appeal remain denied.  Furnish the Veteran and his representative a SSOC and provide the requisite opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


